DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response dated August 8, 2022. Claims 1-35 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s Amendments dated August 8, 2022, Examiner withdraws the interpretation under 35 U.S.C. 112(f) for processing device; maintains the remaining 35 U.S.C. 112(f) interpretations; and maintains the previous prior art rejections.

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. 

Applicant asserts that the prior art of record does not explicitly teach wherein the detected adverse event indicates unreliability of the one or more sensors; see Response at p. 13. Applicant follows the assertion with a recitation of the prior art of record and a mere statement that the recited paragraphs do not teach the disputed limitation. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. However and in order to further prosecution, Examiner will further elaborate on the specifics to this claim limitation. 
The claim limitation itself is a broad limitation, because (1) an “adverse event” is a broad term both in and of itself and in the context of the instant specification. The specification gives non-limiting examples of an adverse event which include measured outlier data, measurements indicating a condition of the robotic device, a lack of collected data, a hardware-based even, and/or any event related to one or more sensors of the robotic device; and (2) indicating unreliability is a broad phrase which Examiner interprets as already being fulfilled by any of the recited examples of an “adverse event,” as found in the instant specification. As indicated in the previous Action dated May 23, 2022, Examiner is interpreting the poor quality of data to be equivalent to an adverse event, because it is indicative of an unreliability of one or more of the sensors. Applicant has provided no specific arguments to contradict such an interpretation. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

The remaining arguments are essentially the same as those addressed above and are unpersuasive under essentially the same reasoning. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

Examiner notes that claim 24 includes several limitations which are being interpreted under 35 U.S.C. 112(f) which include:
a.	means for initiating a start of a predetermined…. Structure for this limitation may be found at least in claims 1 and 12.
b.	means for determining whether an adverse event…. Structure for this limitation may be found at least in claims 1 and 12.
c.	means for identifying a current time slot…. Structure for this limitation may be found at least in claims 1 and 12.
d.	means for identifying a current estimated position…. Structure for this limitation may be found at least in claims 1 and 12.
e.	means for recording updates to semantic information…. Structure for this limitation may be found at least in claims 1 and 12.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2014/0129027 (hereinafter, “Schnittman”; previously of record).

Regarding claim 1, Schnittman discloses a method of improving navigation, the method comprising: 
initiating, by a processor in a robotic device, a start of a predetermined time period associated with semantic information extraction (see at least [0006], [0013], [0022], [0070]-[0071], and [0098]; the beginning of the threshold sampling time period may be considered the start, and the sampling includes collecting semantic information); 
determining, during the predetermined period whether an adverse event related to one or more sensors of the robotic device is detected, wherein the detected adverse event indicates unreliability of the one or more sensors (see at least Fig. 10A, [0086] and [0099]; the localization quality value is determined based on the reliability/quality of one or more sensors. A determination that the localization value is below a threshold is considered equivalent to determining that an adverse event indicating the unreliability of one or more sensors has occurred); and 
in response to detecting the adverse event: 
identifying a current time slot of the predetermined time period (see at least [0069]-[0070] and [0077]; a current time of a time period may be identified); 
identifying a current estimated position and orientation of the robotic device (see at least [0077]; the pose (i.e., position and orientation) of the robot may be determined); and 
recording updates to semantic information stored for the one or more sensors based on the identified current time slot and the current estimated position and orientation of the robotic device (see at least [0077]-[0078]; the semantic information may be updated for the sensors based on the current time and the pose of the robot).

Regarding claim 2, Schnittman discloses all of the limitations of claim 1. Additionally, Schnittman discloses determining whether the predetermined time period has ended (see at least [0069]-[0070] and [0077]; there are a series of time periods and at the end of each time period the processing and/or updating occurs); and 
in response to determining that the predetermined time period has ended:  
identifying, for each sensor, any spatial region of low performance within a local environment of the robotic device based on stored semantic information (see at least [0069]; the quality of the sensor data may be determined, and the determination of a low spatial resolution pro an area may be determined based on the quality of the sensor data); and 
adjusting a weight factor applied to measurements from the sensor when the robotic device is at an identified spatial region of low performance (see at least [0082] and the application generally; particles (i.e., semantic measurements gathered from the sensors) may be given lower weights when a low spatial resolution is obtained in a given area).

Regarding claim 3, Schnittman discloses all of the limitations of claim 2. Additionally, Schnittman discloses in response to determining that the predetermined time period has ended: 
identifying, for each sensor, any times of low performance based on corresponding semantic information (see at least [0069]; the quality of the sensor data may be determined, and the determination of a low spatial resolution pro an area may be determined based on the quality of the sensor data. The process is iterative and continuous); and 
adjusting the weight factor applied to measurements from each sensor during identified times of low performance (see at least [0082] and the publication generally; particles (i.e., semantic measurements gathered from the sensors) may be given lower weights when a low spatial resolution is obtained in a given area. The process is iterative and continuous).

Regarding claim 4, Schnittman discloses all of the limitations of claim 2. Additionally, Schnittman discloses wherein identifying, for each sensor, any spatial region of low performance comprises: 
determining whether the stored semantic information for the sensor indicates that a number of adverse event occurrences for a specific pose of the robotic device satisfies or exceeds a first event threshold (see at least [0004], [0006], [0086], and the publication generally; if the threshold quality if above a threshold score, the pose is recorded and given a higher weight, and when the threshold quality is below a threshold score, the pose is given a lower weight).

Regarding claim 5, Schnittman discloses all of the limitations of claim 4. Additionally, Schnittman discloses wherein identifying, for each sensor, any time of low performance comprises determining whether the stored semantic information indicates that a number of adverse event occurrences during a specific timeslot satisfies or exceeds a second event threshold (see at least [0004], [0006], [0074], [0086]-[0087], and the publication generally; if the threshold quality if above a threshold score, the pose is recorded and given a higher weight for a given period of time, and when the threshold quality is below a threshold score, the pose is given a lower weight for a given period of time. If the number of filtered out data points is lower than a threshold (i.e., a second event threshold), then the quality is deemed inadequate).

Regarding claim 6, Schnittman discloses all of the limitations of claim 1. Additionally, Schnittman discloses wherein determining whether an adverse event related to the one or more sensors of the robotic device is detected comprises for each sensor: 
obtaining processed measurements output by pre-processor operations for the sensor (see at least [0011]-[0012]; a difference between, for example, a computed range (i.e., processed measurement output by pre-processor operations) and a measured range may be determined); 
obtaining the current estimated position and orientation of the robotic device (see at least [0011]-[0012]; a difference between, for example, a computed range (i.e., processed measurement output by pre-processor operations) and a measured range (i.e., current estimated position/orientation) may be determined); and 
determining whether a difference between a pose indicated by the processed measurements and the current estimated position and orientation satisfies or exceeds a sensor-specific threshold (see at least [0011]-[0012]; a difference between, for example, a computed range (i.e., processed measurement output by pre-processor operations) and a measured range (i.e., current estimated position/orientation) may be determined).

Regarding claim 7, Schnittman discloses all of the limitations of claim 1. Additionally, Schnittman discloses wherein determining whether the adverse event related to the one or more sensors of the robotic device is detected further comprises determining that the adverse event is detected in response to receiving an outlier data measurement (see at least [0074]; in at least some situations, the low-pass filter will delete enough of the outliers to make the sample value fall below the threshold resulting in an adverse event related to one or more of the sensors).

Regarding claim 8, Schnittman discloses all of the limitations of claim 1. Additionally, Schnittman discloses wherein the predetermined time period associated with semantic information extraction is configured on a time server, wherein the time server maintains settings for timeslots of the predetermined time period (see at least [0070]; the data collection (i.e., semantic information extraction) may be collected on a predetermined periodic time bases which may be configured via a SLAM controller which is considered equivalent to a time server).

Regarding claim 9, Schnittman discloses all of the limitations of claim 1. Additionally, Schnittman discloses wherein identifying the current estimated position and orientation of the robotic device comprises obtaining output from localization operations on the robotic device, wherein the localization operations are performed as part of a simultaneous localization and mapping (SL AM) process (see at least [0070]-[0073] and the publication generally; the current estimated position and orientation of the robotic device are part of an output of localization operations as part of a SLAM process).

Regarding claim 10, Schnittman discloses all of the limitations of claim 1. Additionally, Schnittman discloses wherein the robotic device is a ground vehicle (see at least Fig. 1), and wherein the one or more sensors of the robotic device comprises at least one image sensor, at least one inertial measurement unit (IMU) sensor, and at least one motion feedback sensor (see at least [0014], [0050], and [0075]; the robotic device includes at least all of the claimed sensors).

Regarding claim 11, Schnittman discloses all of the limitations of claim 1. Additionally, Schnittman discloses wherein the semantic information stored for the one or more sensors is represented in a data structure that provides a number of adverse event occurrences for each pose of the robotic device during each timeslot of the predetermined time period (see at least [0004], [0006], [0074], [0086]-[0087], and the publication generally; if the threshold quality if above a threshold score, the pose is recorded and given a higher weight for a given period of time, and when the threshold quality is below a threshold score, the pose is given a lower weight for a given period of time. If the number of filtered out data points is lower than a threshold (i.e., a second event threshold), then the quality is deemed inadequate. The filtered out data may be considered the number of adverse events, and the data structure before and/or between types of filters may be considered the data structure representing the semantic information).

Regarding claim 12, Schnittman discloses a robotic device (see at least Fig. 1), comprising: 
one or more sensors (see at least [0050]); and 
a processor coupled to the one or more sensors and configured with processor- executable instructions to (see at least [0056]): 
initiate a start of a predetermined time period associated with semantic information extraction (see at least [0006], [0013], [0022], [0070]-[0071], and [0098]; the beginning of the threshold sampling time period may be considered the start, and the sampling includes collecting semantic information); 
determine, during the predetermined period, whether an adverse event related to the one or more sensors is detected, wherein the detected adverse event indicates unreliability of the one or more sensors (see at least Fig. 10A, [0086] and [0099]; the localization quality value is determined based on the reliability/quality of one or more sensors. A determination that the localization value is below a threshold is considered equivalent to determining that an adverse event indicating the unreliability of one or more sensors has occurred); and
in response to detecting the adverse event: 
identify a current time slot of the predetermined time period (see at least [0069]-[0070] and [0077]; a current time of a time period may be identified);  
identify a current estimated position and orientation of the robotic device (see at least [0077]; the pose (i.e., position and orientation) of the robot may be determined); and
record updates to semantic information stored for the one or more sensors based on the identified current time slot and the current estimated position and orientation of the robotic device (see at least [0077]-[0078]; the semantic information may be updated for the sensors based on the current time and the pose of the robot).

Regarding claim 13, Schnittman discloses all of the limitations of claim 12. Additionally, Schnittman discloses wherein the processor is further configured with processor-executable instructions to: 
determine whether the predetermined time period has ended (see at least [0069]-[0070] and [0077]; there are a series of time periods and at the end of each time period the processing and/or updating occurs); and 
in response to determining that the predetermined time period has ended: 
identify, for each sensor, any spatial region of low performance within a local environment of the robotic device based on stored semantic information (see at least [0069]; the quality of the sensor data may be determined, and the determination of a low spatial resolution pro an area may be determined based on the quality of the sensor data); and
adjust a weight factor applied to measurements from the sensor when the robotic device is at an identified spatial region of low performance (see at least [0082] and the application generally; particles (i.e., semantic measurements gathered from the sensors) may be given lower weights when a low spatial resolution is obtained in a given area).

Regarding claim 14, Schnittman discloses all of the limitations of claim 13. Additionally, Schnittman discloses wherein the processor is further configured with processor-executable instructions to: 
identify, for each sensor, any times of low performance based on corresponding semantic information in response to determining that the predetermined time period has ended (see at least [0069]; the quality of the sensor data may be determined, and the determination of a low spatial resolution pro an area may be determined based on the quality of the sensor data. The process is iterative and continuous); and
adjust the weight factor applied to measurements from each sensor during identified times of low performance (see at least [0082] and the publication generally; particles (i.e., semantic measurements gathered from the sensors) may be given lower weights when a low spatial resolution is obtained in a given area. The process is iterative and continuous).

Regarding claim 15, Schnittman discloses all of the limitations of claim 13. Additionally, Schnittman discloses wherein the processor is further configured with processor-executable instructions to identify, for each sensor, any spatial region of low performance by: 
determining whether the stored semantic information for the sensor indicates that a number of adverse event occurrences for a specific pose of the robotic device satisfies or exceeds a first event threshold (see at least [0004], [0006], [0086], and the publication generally; if the threshold quality if above a threshold score, the pose is recorded and given a higher weight, and when the threshold quality is below a threshold score, the pose is given a lower weight).

Regarding claim 16, Schnittman discloses all of the limitations of claim 15. Additionally, Schnittman discloses wherein the processor is further configured with processor-executable instructions to identify, for each sensor, any time of low performance by determining whether the stored semantic information indicates that a number of adverse event occurrences during a specific timeslot satisfies or exceeds a second event threshold (see at least [0004], [0006], [0074], [0086]-[0087], and the publication generally; if the threshold quality if above a threshold score, the pose is recorded and given a higher weight for a given period of time, and when the threshold quality is below a threshold score, the pose is given a lower weight for a given period of time. If the number of filtered out data points is lower than a threshold (i.e., a second event threshold), then the quality is deemed inadequate).

Regarding claim 17, Schnittman discloses all of the limitations of claim 12. Additionally, Schnittman discloses wherein the processor is further configured with processor-executable instructions to determine whether an adverse event related to the one or more sensors is detected by: 
obtaining processed measurements output by pre-processor operations for each sensor (see at least [0011]-[0012]; a difference between, for example, a computed range (i.e., processed measurement output by pre-processor operations) and a measured range may be determined); 
obtaining the current estimated position and orientation of the robotic device (see at least [0011]-[0012]; a difference between, for example, a computed range (i.e., processed measurement output by pre-processor operations) and a measured range (i.e., current estimated position/orientation) may be determined); and
determining whether a difference between a pose indicated by the processed measurements and the current estimated position and orientation satisfies or exceeds a sensor-specific threshold for each sensor (see at least [0011]-[0012]; a difference between, for example, a computed range (i.e., processed measurement output by pre-processor operations) and a measured range (i.e., current estimated position/orientation) may be determined).

Regarding claim 18, Schnittman discloses all of the limitations of claim 12. Additionally, Schnittman discloses wherein the processor is further configured with processor-executable instructions to determine that an adverse event related to one or more sensors is detected in response to receiving an outlier data measurement (see at least [0074]; in at least some situations, the low-pass filter will delete enough of the outliers to make the sample value fall below the threshold resulting in an adverse event related to one or more of the sensors).

Regarding claim 19, Schnittman discloses all of the limitations of claim 12. Additionally, Schnittman discloses wherein the predetermined time period associated with semantic information extraction is configured on a time server, wherein the time server maintains settings for time slots of the predetermined time period (see at least [0070]; the data collection (i.e., semantic information extraction) may be collected on a predetermined periodic time bases which may be configured via a SLAM controller which is considered equivalent to a time server).

Regarding claim 20, Schnittman discloses all of the limitations of claim 12. Additionally, Schnittman discloses wherein the processor is further configured with processor-executable instructions to identify the current estimated position and orientation of the robotic device by obtaining output from localization operations on the robotic device, wherein the localization operations are performed as part of a simultaneous localization and mapping (SLAM) process (see at least [0070]-[0073] and the publication generally; the current estimated position and orientation of the robotic device are part of an output of localization operations as part of a SLAM process).

Regarding claim 21, Schnittman discloses all of the limitations of claim 12. Additionally, Schnittman discloses wherein the robotic device is a ground vehicle, and wherein the one or more sensors comprise at least one image sensor, at least one inertial measurement unit (IMU) sensor, and at least one motion feedback sensor (see at least [0014], [0050], and [0075]; the robotic device includes at least all of the claimed sensors).

Regarding claim 22, Schnittman discloses all of the limitations of claim 12. Additionally, Schnittman discloses wherein the semantic information stored for the one or more sensors is represented in a data structure that provides a number of adverse event occurrences for each pose of the robotic device during each timeslot of the predetermined time period (see at least [0004], [0006], [0074], [0086]-[0087], and the publication generally; if the threshold quality if above a threshold score, the pose is recorded and given a higher weight for a given period of time, and when the threshold quality is below a threshold score, the pose is given a lower weight for a given period of time. If the number of filtered out data points is lower than a threshold (i.e., a second event threshold), then the quality is deemed inadequate. The filtered out data may be considered the number of adverse events, and the data structure before and/or between types of filters may be considered the data structure representing the semantic information).

Regarding claim 23, Schnittman discloses all of the limitations of claim 12. Additionally, Schnittman discloses wherein the robotic device is configured to operate within a building (see at least [0071]; the robot is configured to operate within rooms of a building).

Regarding claim 24, Schnittman discloses all of the limitations of claim 12. Additionally, Schnittman discloses a robotic device, comprising: 
means for initiating a start of a predetermined time period associated with semantic information extraction (see at least [0006], [0013], [0022], [0070]-[0071], and [0098]; the beginning of the threshold sampling time period may be considered the start, and the sampling includes collecting semantic information);
means for determining, during the predetermined period, whether an adverse event related to one or more sensors of the robotic device is detected, wherein the detected adverse event indicates unreliability of the one or more sensors (see at least Fig. 10A, [0086] and [0099]; the localization quality value is determined based on the reliability/quality of one or more sensors. A determination that the localization value is below a threshold is considered equivalent to determining that an adverse event indicating the unreliability of one or more sensors has occurred); and
means for identifying a current time slot of the predetermined time period in response to detecting the adverse event related to one or more sensors of the robotic device is detected (see at least [0069]-[0070] and [0077]; a current time of a time period may be identified);
means for identifying a current estimated position and orientation of the robotic device in response to detecting the adverse event (see at least [0077]; the pose (i.e., position and orientation) of the robot may be determined); and
means for recording updates to semantic information stored for the one or more sensors based on the identified current time slot and the current estimated position and orientation of the robotic device in response to determining that an adverse event related to one or more sensors of the robotic device is detected (see at least [0077]-[0078]; the semantic information may be updated for the sensors based on the current time and the pose of the robot).

Regarding claim 25, Schnittman discloses a processing device for use in a robotic device, the processing device including a processor configured to: 
initiate a start of a predetermined time period associated with semantic information extraction (see at least [0006], [0013], [0022], [0070]-[0071], and [0098]; the beginning of the threshold sampling time period may be considered the start, and the sampling includes collecting semantic information);
determine, during the predetermined period, whether an adverse event related to one or more sensors is detected, wherein the detected adverse event indicates unreliability of the one or more sensors (see at least Fig. 10A, [0086] and [0099]; the localization quality value is determined based on the reliability/quality of one or more sensors. A determination that the localization value is below a threshold is considered equivalent to determining that an adverse event indicating the unreliability of one or more sensors has occurred); and
in response to detecting the adverse event: 
identify a current time slot of the predetermined time period (see at least [0069]-[0070] and [0077]; a current time of a time period may be identified);  
identify a current estimated position and orientation of the robotic device (see at least [0077]; the pose (i.e., position and orientation) of the robot may be determined); and
record updates to semantic information stored for the one or more sensors based on the identified current time slot and the current estimated position and orientation of the robotic device (see at least [0077]-[0078]; the semantic information may be updated for the sensors based on the current time and the pose of the robot).

Regarding claim 26, Schnittman discloses all of the limitations of claim 25. Additionally, Schnittman discloses wherein the processor is further configured to: 
determine whether the predetermined time period has ended (see at least [0069]-[0070] and [0077]; there are a series of time periods and at the end of each time period the processing and/or updating occurs); and
in response to determining that the predetermined time period has ended: 
identify, for each sensor, any spatial region of low performance within a local environment of the robotic device based on stored semantic information (see at least [0069]; the quality of the sensor data may be determined, and the determination of a low spatial resolution pro an area may be determined based on the quality of the sensor data); and
adjust a weight factor applied to measurements from the sensor when the robotic device is at an identified spatial region of low performance (see at least [0082] and the application generally; particles (i.e., semantic measurements gathered from the sensors) may be given lower weights when a low spatial resolution is obtained in a given area).

Regarding claim 27, Schnittman discloses all of the limitations of claim 26. Additionally, Schnittman discloses wherein the processor is further configured to: 
identify, for each sensor, any times of low performance based on corresponding semantic information in response to determining that the predetermined time period has ended (see at least [0069]; the quality of the sensor data may be determined, and the determination of a low spatial resolution pro an area may be determined based on the quality of the sensor data. The process is iterative and continuous); and
adjust the weight factor applied to measurements from each sensor during identified times of low performance (see at least [0082] and the publication generally; particles (i.e., semantic measurements gathered from the sensors) may be given lower weights when a low spatial resolution is obtained in a given area. The process is iterative and continuous).

Regarding claim 28, Schnittman discloses all of the limitations of claim 26. Additionally, Schnittman discloses wherein the processor is further configured to identify, for each sensor, any spatial region of low performance by: 
determining whether the stored semantic information for the sensor indicates that a number of adverse event occurrences for a specific pose of the robotic device satisfies or exceeds a first event threshold (see at least [0004], [0006], [0086], and the publication generally; if the threshold quality if above a threshold score, the pose is recorded and given a higher weight, and when the threshold quality is below a threshold score, the pose is given a lower weight).

Regarding claim 29, Schnittman discloses all of the limitations of claim 28. Additionally, Schnittman discloses wherein the processor is further configured to identify, for each sensor, any time of low performance by determining whether the stored semantic information indicates that a number of adverse event occurrences during a specific timeslot satisfies or exceeds a second event threshold (see at least [0004], [0006], [0074], [0086]-[0087], and the publication generally; if the threshold quality if above a threshold score, the pose is recorded and given a higher weight for a given period of time, and when the threshold quality is below a threshold score, the pose is given a lower weight for a given period of time. If the number of filtered out data points is lower than a threshold (i.e., a second event threshold), then the quality is deemed inadequate).

Regarding claim 30, Schnittman discloses all of the limitations of claim 25. Additionally, Schnittman discloses wherein the processor is further configured to determine whether an adverse event related to the one or more sensors is detected by: 
obtaining processed measurements output by pre-processor operations for each sensor (see at least [0011]-[0012]; a difference between, for example, a computed range (i.e., processed measurement output by pre-processor operations) and a measured range may be determined);  
obtaining the current estimated position and orientation of the robotic device (see at least [0011]-[0012]; a difference between, for example, a computed range (i.e., processed measurement output by pre-processor operations) and a measured range (i.e., current estimated position/orientation) may be determined); and
determining whether a difference between a pose indicated by the processed measurements and the current estimated position and orientation satisfies or exceeds a sensor-specific threshold for each sensor (see at least [0011]-[0012]; a difference between, for example, a computed range (i.e., processed measurement output by pre-processor operations) and a measured range (i.e., current estimated position/orientation) may be determined).

Regarding claim 31, Schnittman discloses all of the limitations of claim 25. Additionally, Schnittman discloses wherein the processor is further configured to determine that an adverse event related to one or more sensors is detected in response to receiving an outlier data measurement (see at least [0074]; in at least some situations, the low-pass filter will delete enough of the outliers to make the sample value fall below the threshold resulting in an adverse event related to one or more of the sensors).

Regarding claim 32, Schnittman discloses all of the limitations of claim 25. Additionally, Schnittman discloses wherein the predetermined time period associated with semantic information extraction is configured on a time server, wherein the time server maintains settings for timeslots of the predetermined time period (see at least [0070]; the data collection (i.e., semantic information extraction) may be collected on a predetermined periodic time bases which may be configured via a SLAM controller which is considered equivalent to a time server).

Regarding claim 33, Schnittman discloses all of the limitations of claim 25. Additionally, Schnittman discloses wherein the processor is further configured to identify the current estimated position and orientation of the robotic device by obtaining output from localization operations on the robotic device, wherein the localization operations are performed as part of a simultaneous localization and mapping (SLAM) process (see at least [0070]-[0073] and the publication generally; the current estimated position and orientation of the robotic device are part of an output of localization operations as part of a SLAM process).

Regarding claim 34, Schnittman discloses all of the limitations of claim 25. Additionally, Schnittman discloses wherein the robotic device is a ground vehicle, and wherein the one or more sensors comprise at least one image sensor, at least one inertial measurement unit (IMU) sensor, and at least one motion feedback sensor (see at least [0014], [0050], and [0075]; the robotic device includes at least all of the claimed sensors).

Regarding claim 35, Schnittman discloses all of the limitations of claim 25. Additionally, Schnittman discloses wherein the semantic information stored for the one or more sensors is represented in a data structure that provides a number of adverse event occurrences for each pose of the robotic device during each timeslot of the predetermined time period (see at least [0004], [0006], [0074], [0086]-[0087], and the publication generally; if the threshold quality if above a threshold score, the pose is recorded and given a higher weight for a given period of time, and when the threshold quality is below a threshold score, the pose is given a lower weight for a given period of time. If the number of filtered out data points is lower than a threshold (i.e., a second event threshold), then the quality is deemed inadequate. The filtered out data may be considered the number of adverse events, and the data structure before and/or between types of filters may be considered the data structure representing the semantic information).

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2016/0349362 which relates to localization using alternative sensor methods; and 
U.S. Pub. No. 2021/0027112 which relates to semantic state sensor tracking and updating of detected objects.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663